ORDER

PER CURIAM.
Defendant, Kelvin Miller, appeals from his judgments of conviction, after a jury trial, of one count of first-degree robbery and one count of armed criminal action. Defendant also appeals from the denial of his Rule 29.15 motion following an evidentiary hearing.
As to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).